Citation Nr: 0834549	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  05-12 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughters


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from May 1940 to January 
1960 and from February 1966 to April 1969.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied service connection for 
hypertension, secondary to non-service-connected PTSD.  
During a January 2006 hearing before a Veterans Law Judge the 
veteran clarified that he was seeking service connection for 
hypertension, to include as secondary to service-connected 
diabetes mellitus. 

When this case was previously before the Board in March 2006, 
it was remanded for additional development.  

After the claim was returned to the Board, the Board denied 
service connection for hypertension, to include as secondary 
to service-connected diabetes mellitus, in a September 5, 
2008, decision.  That appeal had been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In this decision, the Board vacates its September 5, 2008, 
denial of service connection for hypertension, to include as 
secondary to service-connected diabetes mellitus, and dismiss 
the remaining appeal.








								[Continued on Next 
Page]

FINDING OF FACT

On September 23, 2008, the Board was notified that the 
veteran passed away in April 2008.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007).


VACATUR AND DISMISSAL

In a September 5, 2008, decision, the Board denied service 
connection for hypertension, to include as secondary to 
service-connected diabetes mellitus.  Unfortunately, the 
veteran died prior to the Board's decision.  The veteran 
passed away in April 2008 but the Board did not learn of his 
death until September 23, 2008, nearly three weeks after it 
entered its denial of service connection.  

As a matter of law, appellants' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Because of the 
veteran's death, the Board lacked jurisdiction to adjudicate 
the merits of the appeal and to issue the September 5, 2008, 
decision.  That decision is hereby VACATED.  

Similarly, the Board must dismiss the underlying service 
connection claim for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The Board's September 5, 2008 decision is vacated, and the 
appeal is dismissed.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


